Citation Nr: 1404144	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-21 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, status post lumbar fusion, with radicular pain (hereinafter a "low back disability").


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge in August 2010, and a transcript of the hearing is associated with his claims folder.

The record before the Board consists of a paper claims file and an electronic file known as Virtual VA.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue of entitlement to an increased rating for a low back disability can be adjudicated.

The Veteran's most recent VA spinal examination was performed in July 2009.  The Veteran has essentially asserted that this disability has worsened in severity since that remote examination.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the Veteran's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the appeal is REMANDED for the following actions:

1.  The Veteran should be afforded examination by an examiner with appropriate expertise to assess the current severity of his service-connected low back disability.

The claims folder must be made available to and reviewed by the examiner, and appropriate diagnostics should be performed.

The examiner should report the severity of the Veteran's low back disability in terms of conforming to the appropriate rating criteria.  The examiner should particularly record range of motion (in degrees) and should identify any objective evidence of pain with motion.

If possible, the examiner should assess the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss, to include during flare-ups.  The examiner also should identify any neurological disorders associated with the Veteran's service-connected low back disability.

The examiner should also provide an opinion regarding the occupational impairment caused by the service-connected lumbosacral spine disability.

The rationale for all opinions expressed should provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.

2.  The RO/AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

